Citation Nr: 1740956	
Decision Date: 09/20/17    Archive Date: 10/02/17

DOCKET NO.  11-10 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to an initial compensable rating for left ear hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.V. Walker, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 2005 to January 2009 and is in receipt of the Combat Infantryman Badge, among other decorations.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The issue of service connection for migraine headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


FINDINGS OF FACT

The Veteran's service-connected left ear hearing loss is manifested by no more than Level III hearing impairment.


CONCLUSION OF LAW

The criteria for an initial compensable rating for left ear hearing loss have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating. 38 C.F.R. § 4.7.  The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3.  

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the Veteran's left ear hearing loss has not significantly changed and a uniform evaluation for the entire appeal period is warranted.

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations. 38 C.F.R. § 4.85;  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of hearing loss are based on the organic impairment of hearing acuity as measured by controlled speech discrimination tests, in conjunction with the average hearing threshold as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second. 38 C.F.R. § 4.85.  Evaluations range from noncompensable to 100 percent.

The Rating Schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  The horizontal rows in Table VI (found in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.

Table VIa is used for determining the hearing impairment level using only the puretone threshold values. 38 C.F.R. § 4.85(c).  Table VIa will be used when the examiner certifies that use of the speech discrimination test is not appropriate or when indicated under the provisions of § 4.86. 

The percentage evaluation is found in Table VII (in 38 C.F.R. § 4.85 ) by intersecting the horizontal row appropriate for the numeric designation for the ear having the better hearing acuity with the appropriate vertical column to the numeric designation level for the ear having the poorer hearing acuity. See 38 C.F.R. § 4.85(e).  If impaired hearing is service-connected for only one ear, the nonservice-connected ear is to be assigned a Roman numeral designation of I for purposes of utilizing Table VII. 38 C.F.R. § 4.85(f).

Analysis

The Veteran contends that he is entitled to an initial compensable rating for his service-connected left ear hearing loss.  The Veteran underwent a VA audiological examination in September 2010.  Puretone thresholds for the left ear were as follows:



HERTZ



1000
2000
3000
4000
LEFT
25
40
60
65

The puretone threshold average was 48.  The examiner indicated that the word recognition scores would not be reported as they were not felt to be consistent with puretone results.  Thus, the Veteran's impairment was evaluated using Table VIa.    This puretone threshold score for the left ear correlates to a Roman numeral II under Table VIa of 38 C.F.R. § 4.85.  As noted above, a Roman numeral I is designated for the nonservice-connected right ear.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

The Veteran underwent a second VA audiological examination in August 2016.  Puretone thresholds for the left ear were as follows:



HERTZ



1000
2000
3000
4000
LEFT
20
30
45
50

The puretone threshold average was 36.  Speech audiometry results revealed a speech recognition ability score of 82 in the left ear using the Maryland CNC speech recognition test.  This score for the left ear correlates to a Roman numeral III under Table VI of 38 C.F.R. § 4.85.  As noted above, a Roman numeral I is designated for the nonservice-connected right ear.  A noncompensable rating is warranted under Diagnostic Code 6100 when these auditory acuity levels are entered into Table VII of 38 C.F.R. § 4.85.  

The August 2016 examiner diagnosed left ear sensorineural hearing loss.  The functional impact of the left ear hearing loss was characterized by the Veteran as experiencing difficulty on the phone and with normal conversation.  He also noted that he had a hearing aid but lost it.  These functional impairments are contemplated by the Rating Schedule.

Thus, the evidence demonstrates that the Veteran's left ear hearing loss does not meet the criteria for a compensable disability rating under Diagnostic Code 6100 at any point during the relevant appeal period.  Accordingly, an initial compensable disability rating for his service-connected left ear hearing loss may not be awarded.  Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record. See Yancy v. McDonald, 27 Vet. App. 484, 495 (2016); Doucette v. Shulkin, 38 Vet. App. 366, 369-70 (2017).


ORDER

Entitlement to an initial compensable rating for left ear hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran has not been afforded a VA examination in connection with his claim for service connection for migraine headaches.  The Veteran's treatment records are replete with complaints of headaches and migraine symptoms. See July 2016 SSA Records, pp. 31, 45, 87; July 2016 CAPRI, pp. 188, 286, 350; April 2011 VA Treatment Records, pp. 6, 12, 15, 32.  The Veteran has relayed his belief that his headaches are the result of an incident that occurred in service. See April 2011 VA Treatment Records, p. 32; September 2010 VA Examination, p. 44, 97.  Accordingly, the Board finds that the Veteran is entitled to a VA examination to identify whether the Veteran's headaches (migraine or otherwise) are etiologically related to his active duty service or service-connected conditions. See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Ongoing VA medical records should also be obtained. See 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Obtain all updated treatment records, to include any records from the Jacksonville VA Medical Center from July 2016 to the present, and associate them with the claims file or virtual record.

2. After all outstanding records have been associated with the claims file, obtain a VA examination that addresses the nature and etiology of any headache condition, including migraine headaches, that the Veteran has had at any time during the pendency of the claim.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The entire claims file, to include a complete copy of this REMAND, should be made available to the examiner designated to provide an opinion, and the examination report should include a discussion of the Veteran's documented medical history and assertions.

The examiner must offer comments, an opinion and supporting rationale for each of the following:

(a) Whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches, including migraine headaches, are etiologically related to his service.  

(b) If the response to (a) is negative, whether it is at least as likely as not (50 percent probability or greater) that the Veteran's headaches, including migraine headaches, are etiologically related to one of his service-connected conditions (including PTSD, left ear hearing loss and tinnitus).  In providing this opinion, please specifically address the Veteran's contentions that the ringing in his ears caused by his tinnitus causes his migraine headaches. See November 2010 Notice of Disagreement. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be considered.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so.

3. After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated.  If the claim is not granted in full, the Veteran and his representative must be provided a supplemental statement of the case.  An appropriate period of time must be allowed for response.  Thereafter, if indicated, the case must be returned to the Board for an appellate decision.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


